Case 2:21-cv-00984-CBM-PD Document 20-4 Filed 06/05/21 Page 1 of 5 Page ID #:380




  1   THE LAW OFFICE OF FAHAD SHARIF, PC
      FAHAD SHARIF, ESQ. (SBN# 322563)
  2   fshariflaw@gmail.com
  3   ROGER L. WILKERSON, III, ESQ. (SBN #327889)
      roger@lawrriorinc.com
  4   18960 Ventura Blvd #440
      Tarzana, CA 91356
  5   Telephone: (310) 361-5614
      Facsimile: (310) 362-0434
  6
      Attorneys for Plaintiff, JOHN EVANS
  7
  8                   UNITED STATES DISTRICT COURT
  9      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11   JOHN EVANS, an individual,        )       CASE NO. 2:21-cv-00984-CBM-PD
 12                                     )
                        Plaintiffs,     )       Assigned to Hon. Consuelo B.
 13                                     )       Marshall
 14                v.                   )
                                        )       PLAINTIFF JOHN EVANS
 15                                             OPPOSITION IN PART TO
      NBCUNIVERSAL MEDIA, LLC, a )
 16   corporation; UNIVERSAL            )       DEFENDANTS REQUEST FOR
      PICTURES dba UNIVERSAL CITY )             JUDICIAL NOTICE
 17
      STUDIOS, LLC, a corporation;      )
 18                                             Date:          June 22, 2021
      JERRY SEINFELD, an individual;    )
                                                Time:          10:00 a.m.
 19   STACEY SNIDER, an individual, and )
                                                Dept.:         8B
      DOES, 1 to 10, inclusive,         )
 20                                     )       Opposition to Defendant’s Request for
 21                         Defendants. )       Judicial Notice; Declarations of John
                                        )       Evans; and Declaration of Roger
 22
                                        )       Wilkerson; and [Proposed] Order filed
 23                                     )       concurrently herewith)
 24                                     )
                                        )       Complaint filed: February 5, 2021
 25                                     )
 26                                     )
                                        )
 27
                                        )
 28


                                                       PLAINTIFF JOHN EVANS OPPOSITION TO
                                            1     DEFENDANTS REQUEST FOR JUDICIAL NOTICE
Case 2:21-cv-00984-CBM-PD Document 20-4 Filed 06/05/21 Page 2 of 5 Page ID #:381




  1         TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
  2   RECORD:
  3         Plaintiff respectfully submits this opposition in part to Defendants’
  4   request that the Court take judicial notice of the following facts: (1) The 2007
  5   Annual Report for DreamWorks Animation SKG, Inc., Form 10-K, which was
  6   filed with the U.S. Securities & Exchange Commission. The 2007 Annual
  7   Report for DreamWorks Animation SKG, Inc., Form 10-K, is attached as
  8   Exhibit 1 to the accompanying Declaration of Christopher Miller in support of
  9   Defendants’ Request for Judicial Notice and Motion to Dismiss (“Miller
 10   Declaration”); (2) and A copy of a February 27, 2006 article in the New York
 11   Times entitled Top Executive is Leaving Universal to Run DreamWorks,
 12   available at https://www.nytimes.com/2006/02/27/business/media/top-
 13   executive-is-leaving-universal-to-run-dreamworks.html. This article is attached
 14   Exhibit 2 to the Miller Declaration.
 15         As stated in Plaintiff’s Opposition to Defendants’ Motion to Dismiss,
 16   Plaintiff objects to the admission of these facts being used as dispositive or to
 17   infer lack of a plausibly pleaded complaint or access, because the business and
 18   professional relationship amongst the Defendants, as corporations and
 19   individuals, are subject to reasonable dispute pursuant to Federal Rule of
 20   Evidence 201(b).
 21      I. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE OF THE
 22         INDEPENDENCE BETWEEN DREAMWORKS ANIMATION
 23         AND DREAMWORKS PICTURES IS NOT APPROPRIATE
 24         BECAUSE IT IS SUBJECT TO REASONABLE DISPUTE IN
 25         THAT BOTH ARE SUBSIDIARIES WHO HAVE SHIFTED
 26         THEIR ASSETS TO THE PARENT COMPANY
 27         NBCUNIVERSAL MEDIA, LLC.
 28


                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                                2     DEFENDANTS REQUEST FOR JUDICIAL NOTICE
Case 2:21-cv-00984-CBM-PD Document 20-4 Filed 06/05/21 Page 3 of 5 Page ID #:382




  1         A court may properly take judicial notice of (1) material which is
  2   included as part of a complaint or relied upon by a complaint, and (2) matters
  3   in the public record. See Lee v. City of L.A., 250 F.3d 668, 688-89 (9th Cir.
  4   2001) overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307
  5   F.3d 1119, 1125-26 (9th Cir. 2002). Under Federal Rule of Evidence 201(b), a
  6   judicially noticed fact must be one “not subject to reasonable dispute in that it
  7   (1) is generally known within the territorial jurisdiction of the trial court; or (2)
  8   can be accurately and readily determined from sources whose accuracy cannot
  9   reasonably be questioned.”
 10   As suggested in Defendants’ Motion to Dismiss and Request for Judicial
 11   Notice (“the Request”), Courts take judicial notice of the content of publicly
 12   accessible websites (Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th
 13   Cir. 2010)), as well as other publicly-available documents that show what
 14   information is “‘in the public realm at the time[.]’” Von Saher v. Norton Simon
 15   Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010) (quotation
 16   omitted). See also Grill v. Lincoln Nat’l Life Ins. Co., 2014 WL 12588652, *3
 17   (C.D. Cal. June 3, 2014) (granting judicial notice as to news publication from
 18   New York Times).
 19         Generally, a parent corporation can not protect themselves legally form
 20   the negligent or criminal acts of the subsidiary if: (1) there is no real
 21   independence between the two companies; (2) The subsidiary is insolvent;
 22   and/or (3) The subsidiary shifts its assets to the parent company to avoid
 23   paying damages. How these rules play out in any given case depends on the
 24   specific details of the case.
 25         Here, Defendants are attempting to obfuscate the clear causal linkage
 26   between Plaintiff’s animated-screenplay and Defendants’ infringing-film by
 27   claiming that neither Co-Defendant NBCUniversal nor Co-Defendant Snider
 28   played a constructive role in the production of the infringing-film. Thus,


                                                             PLAINTIFF JOHN EVANS OPPOSITION TO
                                                 3      DEFENDANTS REQUEST FOR JUDICIAL NOTICE
Case 2:21-cv-00984-CBM-PD Document 20-4 Filed 06/05/21 Page 4 of 5 Page ID #:383




  1   placing fault for this element of copyright infringement on Co-Defendant
  2   Seinfeld and the affiliated DreamWorks companies.
  3         It is important to note here, that based on admission, public knowledge,
  4   and simple searches of “publicly accessible websites” that Co-Defendant
  5   Snider, DreamWorks Pictures, DreamWorks Animation, its affiliated
  6   companies, its owners and Co-Defendant NBCUniversal have significant
  7   overlap as pertains to both personal friendships and professional relationships,
  8   including “not-so-discreet backroom discussions between Stacey Snider,
  9   Steven Spielberg and Comcast for Snider to take a top post at Universal
 10   Pictures.” See article on DEADLINE.com entitled Dreamworks Duo Stacey
 11   Snider and Steven Spielberg Staying Put, written by Mike Fleming Jr., dated
 12   August 14, 2012, available at https://deadline.com/2012/08/dreamworks-duo-
 13   stacey-snider-and-steve-spielberg-staying-put-318566/ attached hereto
 14   Wilkerson Decl. ¶4 as Exhibit 9.
 15         Moreover, equally based on admission and public information,
 16   DreamWorks Animation originated as a division of DreamWorks SKG, a
 17   company founded in 1994 by Steven Spielberg, Jeffrey Katzenberg, and David
 18   Geffen (the “S,” “K,” and “G” of the company name). In 2004 DreamWorks
 19   spun off DreamWorks Animation as an independent company, and Katzenberg
 20   stayed on as chief executive officer. Id. In August 2016 the corporation was
 21   acquired by NBC Universal (also known as NBCUniversal), a subsidiary
 22   of Comcast Corporation, which was originally a cable television operator. See
 23   article on Encyclopedia Britannica, Inc. entitled DreamWorks Animation, by
 24   Encyclopaedia Britannica, dated December 3, 2020, available at
 25   https://www.britannica.com/topic/DreamWorks-Animation; see also article on
 26   Comcast Business entitled NBCUniversal Completes DreamWorks Animation
 27   Acquisition, sourced by NBCUniversal, dated August 22, 2016, available at
 28   https://www.cmcsa.com/news-releases/news-release-details/nbcuniversal-


                                                          PLAINTIFF JOHN EVANS OPPOSITION TO
                                               4     DEFENDANTS REQUEST FOR JUDICIAL NOTICE
Case 2:21-cv-00984-CBM-PD Document 20-4 Filed 06/05/21 Page 5 of 5 Page ID #:384




  1   completes-dreamworks-animation-
  2   acquisition#:~:text=NEW%20YORK%20%2D%2D(BUSINESS%20WIRE,(D
  3   WA) attached hereto Wilkerson Decl. ¶4 as Exhibit 9.
  4         Here, Defendants’ proffered defense of feigned independence from each
  5   other is a attempt to disprove access clearly strains credulity. Collectively, the
  6   Defendants are a group comprising of elite studios, co-workers, executives, and
  7   friends that openly and notoriously collaborate in a multitude of ventures, even
  8   when ethically improper. Ex. 9. However, insultingly, the Defendants are
  9   asking the Court to suspend common-sense and Judicially Notice that the
 10   Defendants didn’t or do not coordinate or communicate as an elite film studio,
 11   film executives, co-workers, and friends coincidentally when it pertains to the
 12   access and knowledge of Plaintiff’s animated-screenplay. Public information
 13   indicating the willingness for the Defendants’ to engage in surreptitious and
 14   unscrupulous business negotiations and tactics only boasts Plaintiff’s
 15   allegations of copyright infringement via copyright-laundering.
 16         Thus, pursuant to Fed. R. Ev. 201(b), the facts Defendants are
 17   Requesting Judicial Notice of are improper because they are subject to
 18   reasonable dispute using the same metrics and rules stated in Defendants’ own
 19   Request. Therefore, the Defendants’ Request for Judicial Notice should be
 20   denied in part. Plaintiff supports judicial notice U.S. Copyright Office’s online
 21   Public Records Catalog for the screenplay entitled “Bee Movie,” registered by
 22   Plaintiff John Evans (“Plaintiff”) on April 14, 1999, available at Registration
 23   No. PAu2-399-668.
 24                                                  LAW OFFICES OF FAHAD SHARIF, PC
 25
      DATED: June 5, 2021
 26                                            By:
                                                     ROGER L. WILKERSON, ESQ.
 27                                                  FAHAD SHARIF, ESQ.
                                                     Attorneys for Plaintiff, JOHN EVANS
 28


                                                           PLAINTIFF JOHN EVANS OPPOSITION TO
                                                5      DEFENDANTS REQUEST FOR JUDICIAL NOTICE
